Citation Nr: 1821560	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  04 -24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include major depression disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the Veteran was denied entitlement to service connection for PTSD in the June 2002 rating decision.  The Veteran filed a notice of disagreement and perfected his appeal for entitlement to service connection for PTSD and a respiratory condition in June 2009.

The Board remanded the claims in February 2010 and May 2014 for further development, to include scheduling the Veteran for a Board hearing.

The Veteran testified at an April 2014 videoconference hearing before a Veterans Law Judge (VLJ) at the RO in Sioux Falls, South Dakota, and a hearing transcript is of record.  In November 2015, VA sent a letter to the Veteran notifying him that the VLJ was no longer available to decide his case, and asked him whether he desired to have another hearing.  To date, the Veteran has not requested such an additional hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

Subsequently, the Board denied entitlement to service connection for a respiratory condition in a July 2016 Board decision, and remanded the PTSD claim for further development. 

The case has since returned for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed acquired psychiatric disorders, including major depressive disorder, PTSD, alcohol and polysubstance dependence, sustained full remission, and personality disorder NOS. 

2.  The Veteran did not engage in combat during active service, and an in-service stressor sufficient to cause PTSD has not been verified. 

3.  The Veteran did not sustain an injury or event related to an acquired psychiatric disorder during service. 

4.  There is no current psychiatric disability causally or etiologically related to service.

5.  The preponderance of the evidence fails to show that the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).

2.  The criteria to establish service connection for an acquired psychiatric disorder, to include major depressive disorder, alcohol and polysubstance dependence, sustained full remission and personality disorder NOS, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The claimed acquired psychiatric disorders are not considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2017).  Although a psychosis is considered a chronic disease, no such diagnosis has been rendered in this case.  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

If a Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 1991 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Factual Background

The Veteran's service treatment records (STRs) are silent for any complaint, treatment, or diagnoses of psychiatric symptoms or disorders during service.  The Board notes that the Veteran's military personnel records dated September 1971 indicates his performance had deteriorated, however the record is absent of a cause related to the decline.

Post-service treatment records dated April 1983 indicate the Veteran was admitted for treatment for alcohol abuse, after being charged with aggravated assault in March 1983 for pulling a gun on a police officer, while intoxicated, after a domestic dispute with his girlfriend.  The examiner noted that the Veteran appeared to be moderately depressed due to the alcohol abuse.  The Veteran was diagnosed with alcohol dependence syndrome.

In a December 1993 VA treatment note, the Veteran complained of being depressed over his pending divorce.  He was assessed with situational depression/reaction depression and prescribed Prozac.

Subsequent VA treatment notes from January 1995 to April 1996 indicate the Veteran complained of depression and anger over his family issues, including difficulties with his spouse and custody issues with his daughter.  In addition, the Veteran complained of being depressed over physical issues related to his back and numbness in his legs.

According to a September 2000 VA psychiatric evaluation, the Veteran complained of depression, mistrust, anxiety, sleep disturbances, and nightmares.  The Veteran reported coming from an abusive family, where he experienced physical abuse from his father.  He further reported two stressors that occurred while in service.  While on board the USS Enterprise, and serving as a firefighter on a secondary firecrew, in or around June - July 1971, he witnessed an aircraft make an unarrested emergency landing on the flight deck that required the capture of the plane with a special crash net barricade used only for such emergencies, which induced feelings of fear for his life and personal safety.  Additionally, while on shore leave in the Philippines, the Veteran exited a bar and witnessed a Filipino man shoot and kill one of his acquaintances, a Marine whom the Veteran identified as "Lenard John."  The Veteran stated that he was within 20 feet of the victim when the shooting occurred.

In an October 2000 VA treatment note, the Veteran endorsed sleep dysfunctions, irritability, nightmares, excessive jumpiness, and mistrust of others.  The examiner noted inconsistencies in the Veteran's September 2000 interview, as he reported that he did not assist in the clean-up of the plane crashes aboard the USS Enterprise, however during a December 1993 interview with the same clinician, he reported having to assist in clean up with crashes.  The examiner further noted that the Veteran's self-reporting did not match the level of the functioning observed in the interview and evidenced by his history, and did not feel he met the criteria for a DSM-4 diagnosis of PTSD, but recommended further evaluation.

In a November 2000 VA history and physical note, the Veteran reported witnessing a Marine being shot in the head by another man while at a bar in the Philippines.  He also stated that during his time aboard the USS Enterprise, he also witnessed several plane crashes, including an incident in which an aircraft failed to achieve take-off speed after launching from the flight deck and disappeared into the ocean along with its pilot, who was never recovered.  He further reported that while walking back to his ship one evening, he saw five dead civilians on the sidewalk.  The Veteran indicated that he had intrusive thoughts about the incident, which also caused sleep disturbances, anger, distrust, and hyper vigilance.  The Veteran was diagnosed with dysthymia, major depression, chronic pain, and provisional PTSD, service related.

A January 2001 VA primary care treatment note indicates the Veteran was diagnosed with PTSD, after which the Veteran participated in group and individual sessions for PTSD from March 2001 to February 2002.

In a March 2006 VA treatment note, the Veteran reported that he was aboard a ship from 1970 to 1972 and was in various types of combat.  

In the June 2009 Form 9, the Veteran reiterated that his PTSD was caused by the stressor of participating as secondary fire crewman used when safety nets were deployed for the landing aircraft.  Furthermore, the Veteran reported that in November 1971, while on board the USS Enterprise, the Veteran helped rescue an un-named sailor who was caught in a malfunctioning freight elevator and who sustained crushing injuries to his legs and knees as a result.

The Veteran was afforded an initial VA PTSD examination in December 2012.  The Veteran described feelings of hopelessness, lack of motivation, and no interest in things.  The Veteran reported that he believed his depression had been worse over the last six years due to his physical malfunction and his inability to do the things he used to do.  He also reported the stressors involving rescuing the man in the elevator and witnessing the plane crashes aboard the USS Enterprise. The examiner noted the Veteran had a significant history of alcohol and substance abuse.  The examiner further noted that there was evidence that the Veteran had features consistent with antisocial personality disorder, which manifested in failure to conform to social norms, such as disrespect for lawful behavior, disregard for safety of self and others, and explosive bouts of anger and physical fights or assault.  The Veteran was diagnosed with moderate recurrent depression, alcohol and polysubstance dependence, full remission, and personality disorder NOS.  The examiner noted that the Veteran's records reflected a diagnosis of PTSD; however, his reported symptoms did not reflect a DSM-IV diagnosis of PTSD.  The examiner determined based on the reported stressors and his current symptoms, the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

In a subsequent March 2013 VA medical opinion, the examiner opined that the Veteran's major depressive disorder, alcohol and polysubstance dependence, sustained full remission, and personality disorder NOS were less likely as not proximately due to or aggravated beyond its natural progress by the Veteran's service-connected left knee condition with subsequent methicillin resistant staph aureus infection (MRSA).  The examiner's rationale was that the Veteran's long-history of depression was subsequent to his active duty service and prior to his knee surgery and MRSA infection in 2007.  The examiner further noted that it was difficult to ascertain whether the Veteran's depression was aggravated by his service-connected knee condition because of the severity of his depression that existed prior to his surgery and his decline in frequency of treatment after the surgery.  The examiner noted it could be presumed the impact of the surgery on his depression would be significant, however his decrease in pursuit of treatment over several years and his moderate symptom presentation during his 2012 VA examination indicated that there was a level of stability and an absence of symptom escalation.  As such, there was no evidence that the Veteran's level of depression was aggravated beyond its natural progression.  Furthermore, the examiner opined that Veteran's alcohol and polysubstance dependence had been in full remission since 1983, which predated his service-connected knee condition and subsequent infection and that there was no evidence that it was secondary or aggravated by the service-connected knee.  Moreover, the examiner concluded that the Veteran's personality disorder predated his military history as personality disorders are defined as long-standing characterological disorders that impact a personal interaction with his environment and that there was no evidence that it was secondary to or aggravated by his service-connected left total knee arthroplasty or subsequent infection.

The Veteran was afforded an additional VA PTSD examination in March 2016 and complained of exaggerated startle response and angry outbursts two to three times a week.  The Veteran also retold the stressor of seeing the man killed in the Philippines.  However, in the Veteran's current description of the incident he stated that he "pulled his friend Leonard John from outside the bar into the bar to safety and he was 10 feet away when he saw someone shoot a Filipino guy."  The examiner noted that this description was inconsistent with the description the Veteran reported to the September 2000 VA psychiatrist.  He also reported a new stressor of being nearly swept out to sea while he was on a "sponset" smoking pot with another sailor, which occurred while he was stationed in the Philippines.  The Veteran further stated that his depression first began in 1972 while he was in the military.  The examiner noted that his records were silent for treatment or diagnosis of depression during service.  The examiner further noted that beginning in 1995 the Veteran related his depression to marital issues with his wife, family problems, and physical pain.  The examiner indicated the Veteran was an unreliable historian because of the various contradictions.  The examiner diagnosed Veteran with major depressive disorder and alcohol and polysubstance abuse, in sustained remission.

The examiner opined that it was less likely as not the Veteran's diagnosed psychiatric disorders had their onset in service.  The examiner's rationale was that the Veteran's stressors were not sufficient to meet the DSM-IV or DSM V diagnosis of PTSD, as his reported stressors were contradictory and the reports of his symptoms on psychological testing have been exaggerated and inconsistent.  Furthermore, the STRs were silent for treatment or diagnosis and the Veteran's first mental health treatment did not occur until 11 years after service.  

The examiner opined that the Veteran's acquired psychiatric disorders were less likely as not secondary to his service connected disabilities.  The examiner's rationale was the Veteran did not meet the criteria for a DSM-IV or DSM 5 diagnosis for PTSD.  Further the examiner found that the Veteran's depression was secondary to family stressors, financial stressors, and chronic back pain.  The examiner also stated that the Veteran met the diagnostic criteria for a personality disorder in the early 1970s and early 1980s when he was drinking, using drugs, and leading a fairly lawless life, but the disorder usually disappeared once sobriety was achieved.  Furthermore, the Veteran attributed his alcohol and substance abuse problems to wanting to get high, and not secondary to depression or PTSD symptoms, and as such there was no evidence that it was secondary to his service-connected left knee.  

In the December 2016 VA medical addendum, the examiner opined that it was less likely as not that the Veteran had a diagnosis of personality disorder during the claim period.  The examiner's rationale was that VA psychiatric notes from January 1999 and May 2006 and VA treatment notes from the Veteran's treating VA psychiatric provider from August 2006 to present did not indicate a diagnosis of personality disorder.  Personality disorder NOS was only indicated on the December 2012 VA compensation examination, after only one visit, and was based on the Veteran's disregard for social norms and laws.  The examiner indicated that if the Veteran had a diagnosis of antisocial personality disorder or personality disorder those behaviors associated with it would continue even if the Veteran stopped drinking and using substances.  The Veteran's treating mental health professionals found no evidence of such behaviors after he became sober.  The examiner found the diagnosis inconsistent with the treating professionals that knew the Veteran better.  The examiner also opined that it was less likely as not that the Veteran had a validly diagnosed personality disorder that clearly and unmistakably pre-existed military service as the entrance examination did not indicate mental health disorders, and there was no treatment during service.  


Analysis - PTSD

The Veteran asserts generally that he has PTSD and that is related to his military service.  

Initially, the Veteran has been diagnosed with PTSD.  See e.g., VA treatment notes beginning in January 2001. 

The Veteran's personnel records show that he served in the United States Navy as a cook aboard the aircraft carrier USS Enterprise.  The evidence of record indicates that the Veteran's reports that his diagnosed PTSD is associated with several, and sometimes inconsistent, in-service stressors.

However, an in-service stressor sufficient to cause PTSD has not been verified.  
First, despite the Veteran's contention that he was in various types of combat as he reported in the March 2006 VA treatment note, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat.  Furthermore, there is no evidence showing that he ever served in combat.  To the contrary, his service personnel records reflect no receipt of any service awards or medals indicative of combat.

Moreover, the Veteran's alleged stressors have not been corroborated.  Pursuant to the February 2010 Board remand, the RO submitted a request to the Joint Services Records Research Center (JSRRC) to obtain information that might verify the Veteran's stressors.  The December 2011 Defense Personnel Records Image Retrieval System (DPRIS) response indicated that after a review of the 1971 command history for the USS Enterprise (CVAN-65), the research did not reveal the use of any arresting gear barricades for aircraft landings or flight crashes that resulted in casualties.

The history does not document any aircraft emergencies on the flight deck as described by [the Veteran].  We also reviewed the June 1-July 31, 1971 deck logs for the USS ENTERPRISE.  The deck logs reveal that no Arresting Gear Barricades were rigged for any aircraft emergency landings, however, on June 27, 1971, 0531 hours, an F-4 PHANTOM engine exploded on aircraft #105, Bureau #155881, port side on the flight deck, crash and salvage on the scene, fire out at 0539 hours, with no reported casualties.  The deck logs further reveal Catapult #1 and #2 trough fires on June 19 and July 27, 1971, also on July 22, 1971, fire on the flight deck from a jettisoned fuel tank during a catapult shot of an A-5 VIGILANTE, with no reported casualties.

Additionally, in regards to the Veteran's stressor that he witnessed a man being crushed in a freight elevator incident, the ship history did not document any freight elevator accidents.

The history does not document any freight elevator accidents as described by [the Veteran].  We also reviewed the November 1-16, 1971 deck logs for the USS ENTERPRISE.  The deck logs do not document any freight elevator accidents, however, on November 2, 1971, at 0100 hours, Seaman (SN) K. D. Heisley, USN, 2nd Division, injured on the #7 Replenishment Station, when a manila line hit him, with contusions, abrasions, and cuts to his right cheek, corner of his right eye, and lips, admitted to sickbay.  There were no other accidents listed.

Moreover, a search was conducted regarding the details of the death of "Leonard John."  Research of casualties showed no deaths for "Leonard or Leonard John or Johns."  Additional research did show that a US Marine named John Charles Leonard died in April 1969; however he was fatally wounded in South Vietnam by ground casualty from hostile forces and died from multiple fragment wounds.  His death did not occur in the Philippines or in the circumstances as the Veteran described.

Although the Veteran lay statement regarding his stressors is considered competent evidence, the lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate his statements.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board further notes that in the March 2016 VA compensation examination, the examiner determined that the Veteran's stressors were not sufficient to meet a diagnosis of PTSD.  The examiner concluded that based on his review of the evidence, and the Veteran's contradictory reports of his stressors, he did not meet the criteria for a DSM-5 diagnosis of PTSD.  Furthermore, the examiner noted that the Veteran was first diagnosed with PTSD by a primary care provider in January 2001, and participated in outpatient PTSD treatments from March 2001 to December 2002.  In August 2006 the Veteran had his first appointment with a VA psychiatric provider.  The provider, who has treated the Veteran for over 10 years, initially diagnosed the Veteran with PTSD and major depressive disorder.  However, in July 2012, the VA psychiatric provider discontinued the diagnosis of PTSD and limited her treatment to major depressive disorder.  The March 2016 VA examiner contacted the treating VA psychiatric provider to inquire about the change in diagnosis.  The Veteran's treating provided indicated that she never felt the Veteran had a diagnosis of PTSD, and that while he complained of various traumatic events, including friends dying, he never spoke of anything specific, or complained of symptoms associated with PTSD.  As such, she did not feel the Veteran meet the DSM-IV or DSM-5 diagnostic criteria for PTSD.

The Board finds the March 2016 VA medical examination and opinion to be highly probative on the issue at hand, as the medical examiner's conclusions were factually accurate, fully articulated, and having a sound reasoning for the conclusions reached.  

Ultimately, the Board finds there is no stressor event in-service to which a current diagnosis of PTSD could be related by medical opinion.  See 38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Based on the foregoing, the Board concludes that a preponderance of the evidence is against the service connection claim for PTSD, and that claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Acquired Psychiatric Disorder, Other than PTSD - Analysis

The Veteran contends that service connection for his psychiatric disorders are warranted, or in the alternative, as secondary to his service-connected left knee disability.  He asserts that his depression first began in 1972 while he was in the military and it was caused by pain and injuries suffered while in service. 
See December 2004 VA Statement in Support of Claim and March 2016 VA examination.  

The Veteran's medical evidence shows a current diagnosis of major depressive disorder,  alcohol and polysubstance dependence, sustained full remission and personality disorder NOS as indicated in the December 2012 VA examination.

However, the weight of the evidence is against finding an in-service psychiatric injury or event.  STRs are absent for any psychiatric complaints, treatment or diagnosis during service.

Furthermore, the weight of the lay and medical evidence also shows no psychiatric symptoms or diagnosis until 11 years after service separation.  Post-service treatment records indicate in April 1983, the Veteran was admitted for treatment alcohol abuse and was diagnosed with alcohol dependence syndrome.  VA treatment notes in December 1993 show complaints and treatments for depression, which is decades after service separation.  This multi-year gap is one factor - considered with other factors in this case that include absence of psychiatric injury, disease, or symptoms in service, and a history psychiatric treatment that only dates to post-service onset -- that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as beyond medical evidence against a claim of service connection).  For these reasons, the Board finds that the evidence is against a finding that the Veteran experienced an in-service injury, disease, or event related to an acquired psychiatric disorder.

The Board also finds the weight of evidence is against finding a link or nexus between the current acquired psychiatric disorders and active service.  In the March 2016 VA examination, the examiner opined that it was less likely as not the Veteran's diagnosed psychiatric disorders had their onset in service.  The examiner found that the STRs were silent regarding any psychiatric disorders and mental health treatment did not begin until years after service when the Veteran was treatment for alcohol dependence.  Furthermore, the examiner considered the Veteran' statement that his depression began in 1972, while in service, however, in VA treatment notes beginning in 1993, the Veteran related his depression to martial and family issues and physical pain regarding his back.  

Accordingly, the Board finds there is no competent evidence of a nexus between the Veteran's acquired psychiatric disorder and active service. 

The Board also considered the Veteran's alternative assertion that his acquired psychiatric condition, not including, PTSD, was caused, and/or was aggravated by his service-connected left knee disability.  

The Board finds the weight of the evidence is against a finding that the Veteran's acquired psychiatric disorders were caused or aggravated by his service-connected left knee disability.  The March 2013 VA examiner indicated there was no evidence that the Veteran's depression aggravated beyond its natural progression as there was a decrease in the Veteran's symptoms and treatment after his knee surgery, as there was level of stability of his symptoms and absence of escalation.  Additionally, the March 2016 VA examiner found the depression, as reported by the Veteran, was not caused by or aggravated by his service-connected left knee disability as the Veteran reported it was secondary to his family and financial stressors, and chronic back pain.  Furthermore, the Veteran attributed his alcohol and substance abuse problems to wanting to get high, and not secondary to his depression.  Finally, the examiner found that the evidence did not support that the Veteran had a diagnosis of personality disorder during the claims period or before he entered service.  

Upon review, the Board finds the March 2013 and March 2016 VA medical examination and opinions collectively probative on the issue at hand, as the medical examiners' conclusions were factually accurate, fully articulated, and having a sound reasoning for the conclusions reached.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiners contain complete discussion of the Veteran's contentions, the objective medical history, and a thorough rationale that has sound reasoning and conclusions.  Given this, they are afforded great probative weight.

The Board recognizes the Veteran's lay assertions.  He, as a layperson, is competent to report the psychiatric symptoms he has experienced.  In this case, however, the determination of any relationship between his acquired psychiatric disorders and service involves complex medical etiological questions upon which the Veteran is not competent to report.  Moreover, the conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes that the Veteran is not shown to possess.

Accordingly, the Board finds that the Veteran's lay statements are inconsistent with and outweighed by the probative VA examiners' findings and opinions discussed above, which weighs against any nexus between the Veteran's current acquired psychiatric disorders and service, or secondary to his for service-connected left knee disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


Service connection for an acquired psychiatric disorder (other than PTSD), to include as secondary to service-connected disabilities, is denied





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


